Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 10, 2014

                                      No. 04-14-00689-CV

                               IN THE INTEREST OF R.G.III,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01552
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       The trial court terminated appellant Jessica G.’s parental rights in an order signed
September 23, 2014. Jessica G.’s notice of appeal was therefore due September 22, 2014, or a
motion for extension of time to file the notice of appeal was due fifteen days later on October 7,
2014. See TEX. R. APP. P. 26.1, 26.3.

         This court received Jessica G.’s pro se notice of appeal on October 1, 2014. The notice is
dated September 28 and bears a postmark stamp of September 29. The notice had not been filed
in the trial court. The notice states Jessica G. originally sent her notice to the Court of Appeals
for the Eleventh District of Texas and had requested the Clerk of that court to forward the notice
to this court.

        When an appellant, acting in good faith, files a notice of appeal beyond the time allowed
by Rule 26.1 but within the fifteen-day grace period provided by rule 26.3 for filing a motion for
extension of time, a motion for extension of time is necessarily implied. See Verburgt v. Dorner,
959 S.W.2d 615, 615 (1997). However, the appellant must offer a reasonable explanation for
failing to file the notice of appeal timely. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also
Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989).

       Jessica G.’s notice of appeal was filed in this court within the fifteen-day grace period,
and the notice provides a reasonable explanation for the untimely filing. We conclude the notice
of appeal was timely filed and retain the appeal on the docket of this court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court